Citation Nr: 1613800	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-27 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.  

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction is now with the Baltimore, Maryland RO.  

In a decision dated in October 2013 the Board found that new and material evidence had been submitted to reopen claims for service connection for a psychiatric disability, a stomach disability, and a low back disorder; and then remanded those claims for further development.  In a rating decision dated in August 2014 the RO granted service connection for insomnia disorder, claimed as PTSD; and advised the Veteran that this represented a full grant of the benefit sought on appeal.  As the benefit sought, namely service connection for an acquired psychiatric disorder, has been granted, this issue is no longer before the Board.

The issue of service connection for a low back disorder (including arthritis) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's gastroesophageal reflux disease was caused by his service-connected headaches treatment regime.  


CONCLUSION OF LAW

Gastroesophageal reflux disease is causally related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. § 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran seeks service connection for a stomach disorder, which he says he has had since service.  He adds that he has been on medication for his stomach pain since service.  He also reports that he takes a large amount of medication for his service-connected headaches and psychiatric disabilities, including aspirin "by the handful," and feels that there is a relationship between his stomach disorder and his medication regime.  

Service treatment records document the Veteran's complaints of stomach/gastric problems, diagnosed as viral gastroenteritis, immediately on his return from Vietnam (see August 1967 service treatment record); and post-service medical records relate diagnoses of and show treatment for peptic ulcer disease.  Additionally, on VA examination in December 2013 the diagnosis was gastroesophageal reflux disease, which the examiner stated would be extremely difficult to pinpoint an exact cause for.  See July 2014 VA examination addendum opinion.  Although the examiner did not discuss the Veteran's use of aspirin, he did note that the Veteran had a history of taking Topamax, and Motrin for his service-connected headaches, and averred "the veteran is on several medications [Metoprolol, Atorvastatin, Topamax, and Motrin] that may be contributing and/or causal to his GERD symptoms."  In accordance with 38 U.S.C.A. § 5107(b) a grant of service connection for a stomach disorder is warranted.  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for gastroesophageal reflux disease, claimed as a stomach disorder, is granted.


REMAND

As for the claim for service connection for a back disorder, although not documented in military records, the Veteran reports that in October 1966 he was treated for back pain at a field hospital in Vietnam after falling down the hatch of a ship.  See, e.g., Veteran's February 1968 claim for VA compensation; and a December 1995 statement from military buddy, who says he responded to the scene of the accident and heard the Veteran complain of back pain.  Further, a March 1985 VA treatment record notes the Veteran's low back complaints, with a history of low back pain intermittently for 17 years, and as the Board noted in the October 2013 decision, VA treatment records dated throughout the period of the current claim have documented ongoing treatment for low back pain with a diagnosis of osteoarthritis.  In addition, a June 2001 private physical therapy record, which reflects a diagnosis of degenerative joint disease of the lumbar spine.  

In October 2013 the Board remanded the matter for provision to the Veteran of a VA examination, and in December 2013 an examination was done.  Unfortunately, the examiner averred that the Veteran had never been diagnosed with a thoracolumbar spine (back) condition.  This is obviously at odds with the medical evidence of record and thus the examination is not adequate to adjudicate this claim.  As such, this claim must be remanded for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Associate any pertinent, outstanding records with the claims file..

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the onset and recurrence of back problems since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Schedule the Veteran for a VA examination with regard to his claim for service connection for a low back disorder.  The claims file must be reviewed by the examiner.  Based on the lay and medical evidence of record and the findings of the VA examination, the examiner must state whether it is at least as likely as not that the Veteran has a back disability that is related to or had its onset in service.  

4.  Then readjudicate the appeal.  If the benefit sought is not granted, issue the Veteran and his representative a Supplemental Statement of the Case and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


